Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Applicant's election with traverse of Groups IV, claims 8-9, and species formulas (V) and (XI) in the reply filed on 03/16/2021 is acknowledged.  The traversal is on the ground(s) that Group IV clearly encompasses the subject matter of Groups I, II and III and thus, should be rejoined with Group IV and examined together.  This is not found persuasive because Groups IV does not seem to encompass the subject matter of Groups I, II and III at all. First, Group IV is toward a curable composition with a hardener which would result in an entirely different product, i.e. a cured product, which is in a different search class. Secondly, Groups I, II, and III are to entirely different reaction products of Formula (II), (IIIA) and (IIIB) which requires them to be obtained from a diamine with “at least one nitrogen is directly attached to an aromatic ring…” “at least one amine group is hindered amine…” and at least one group out of R1-R4 is a hindered aromatic, branched aliphatic or substituted branched aliphatic…” while the formulas of claim 8 does not require the same diamine and would encompass other compounds which meet the formula.  Furthermore, the Formula (IIIB) of Groups III is an entirely different reaction product with is a reaction of a diamine with a diglycidyl while Group I is of a reaction product of a reaction of a diamine with an epichlorohydrin, which would result in totally unrelated products.
with a diamine and which would not result in the Formula (IIIA) recited in claim 4. Thus, for the above reasons, they are not related and/or encompassed since they all would result in different end products and formulas.
The requirement is still deemed proper and is therefore made FINAL.

Claims 3-7, and 10-13, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/16/2021.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Formulas IIIA and IIIB, are blurry and a bit unclear. Furthermore, the above claims contain grammatical errors such as missing “or” “and” “the” “a” “an”, etc.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “A curable coating system comprising a reaction product of epoxy resin…cured with a hardener.” It is unclear how a coating can be “curable” when it is already a cured reaction product cured by a hardener.

Claim 9 is a dependent claim that fails to alleviate the issues above.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 816,823 to Farbenfabriken Bayer (hereinafter Bayer).

Regarding claims 8 and 9, Bayer teaches a N,N-diepoxide produced from diphenyl methane which has the formula 
    PNG
    media_image1.png
    144
    328
    media_image1.png
    Greyscale
, wherein n is zero or a whole number, and R is an alkyl radical (page 1, line 9-67), specifically, in the Examples, the formula is 
    PNG
    media_image2.png
    131
    407
    media_image2.png
    Greyscale
, wherein n is zero or a whole number (page 2, ln 45-47), which meets the claimed formula (IIIA). Bayer further teaches the above diepoxide can be hardened by hardening agent such as amines or diphenols (page 2, ln 47-70), which meets the hardener cited in claims 8 and 9. 
In the alternative, if it is found that the reference does not anticipated the claims, the curable coating system would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Bayer because Bayer teaches Bayer teaches a N,N-diepoxide produced from diphenyl methane which has the formula 
    PNG
    media_image2.png
    131
    407
    media_image2.png
    Greyscale
, which can be hardened 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HA S NGUYEN/             Examiner, Art Unit 1766